DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 04/16/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-129758 filed on 07/09/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit” in claims 1, 4, 10, “signal processing unit” in claim 1, “control unit” in claims 1, 8, “imaging cross-section position setting unit” in claims 1, 4, 6-9, “tissue extracting unit” in claims 1, 2,  “matching unit” in claims 1, 3, “cross-section calculating unit” in claims 1, 7, 9, “median plane detecting unit” in claim 6 , “determination unit” in claim 7,  “display control unit” in claim 8, “display unit” in claim 8, “automatic imaging position setting unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After review of the specification the imaging unit is found in [0015] as a generic MRI structure to provide the magnetic fields and signals and to receive the magnetic signals from the patient, the display unit as a generic display structure as used as user interface (Fig. 2) for at least displaying images, the other “units” as being within the computer 110 (Fig. 2 and [0020]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because instant claims 13 is drawn to a software by reciting “A program for auto-setting of an imaging plane, causing a computer to execute following steps of:...”.  Thus, the instant claim encompasses computer program. However, computer programs, when claimed by themselves, are non-statutory per se.  Therefore, the instant claims are not directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. See MPEP 2601. To obviate this rejection, the Examiner suggests amending the claim to comprise a processor, memory, and non-transitory computer-readable medium encoded with the computer program (that performs the claimed functions). However, Applicant is reminded that any amendments must be supported by the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “the steps from the tissue detection step to the cross-section calculation step are performed during the execution of the first imaging step”. The specification does not describe in details at what stage the steps of detecting the specific tissue and performing the positioning of the cross-section image with matching tissue or landmarks are performed relative to the acquisition of the first cross-section image including the spine even if the positioning of the cross section images are performed using the scout image or eventually the first cross-section image as sagittal image. Therefore since the specific term “during” for the timing was not found to be describe within the specification, the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012).
Regarding claim 1, Yokosawa teaches a magnetic resonance imaging apparatus and method of controlling it (Title, abstract and Fig.1 and [0013] and [0016]-[0017] for describing the general functions of the imaging unit as MRI apparatus) 
comprising: an imaging unit configured to select a desired imaging plane of a subject to acquire a nuclear magnetic resonance signal generated from the imaging plane ([0015] “to provide a technique in a medical imaging apparatus such as an MRI apparatus that is able to set any plane in three-dimensional space as an imaging slice, the technique allowing an automatically-set imaging slice to be configured in such a manner as suiting user's preferences, and determining a position of the imaging slice being configured, with respect to an imaging target subject, automatically with a high degree of accuracy” with the term “slice” being interpreted as a cross-section of a volume as exemplified by [0043] wherein the slice is defined as “If it is a lumbar a transverse plane being parallel to the interspinal discs” and [0017] for describing the different functions for the processing steps and [0018] “According to the present invention, a medical imaging apparatus, such as an MRI apparatus being capable of setting any plane in three-dimensional space as an imaging slice, allows an automatically-set imaging slice to be configured to suit user's preferences, and a position of the imaging slice being configured, with respect to an imaging target subject, to be determined automatically with a high degree of accuracy”); a signal processing unit configured to process the nuclear magnetic resonance signal acquired from the imaging unit (Fig.2 [0020] and [0038] computer 110 with “the signal being detected is transmitted to the computer 110, and it is subjected to a signal processing such as reconstructing an image.” and [0039] “The computer 110 performs not only the signal processing for processing the received signal, but also controls the entire operations, and the like, of the MRI apparatus 100”); a control unit configured to control the imaging unit and the signal processing unit ([0039] computer 110 with “The computer 110 performs not only the signal processing for processing the received signal, but also controls the entire operations, and the like, of the MRI apparatus 100”); and an imaging cross-section position setting unit configured to automatically set a position of the imaging plane ([0042] “a standard imaging slice setter 210 for setting a recommended imaging slice depending on the imaging site as a standard imaging slice” with “a real imaging slice position calculator 220 for calculating a real imaging slice position being the imaging slice position in the real imaging”, wherein [0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs”), wherein the imaging cross-section position setting unit includes a tissue extracting unit configured to extract a specific tissue using an image acquired in advance by the imaging unit ([0046] “The real imaging slice position calculator 220 of the present embodiment is provided with an anatomical feature extractor 221 for extracting an anatomical feature on the scout image of the imaging site a survey of the region of interest used by the technician to select the area of dedicated image acquisition” and it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa to extract a specific tissue using an image acquired in advance by the imaging unit, since one of ordinary skill in the art would recognize that a scout image is generically acquired prior diagnostic imaging and that extracting specific anatomical features from scout images are also common practice as taught by Yokosawa. Therefore the scout image is an image acquired in advance by the imaging unit), a matching unit configured to perform a matching process on the specific tissue extracted by the tissue extracting unit using a template of the specific tissue ([0044] specific tissue as “for the anatomical feature, by way of example, it may relate to ... the spinal nerves, interspinal discs, and vertebra, if the imaging site is the spine, wherein [0078] “In this example here, according to a general image processing method, such as a pattern matching process and an edge extraction process, a tissue form, spacial position, the coordinate of the center of gravity, and the like, of the imaging site are extracted as the anatomical feature” wherein the processor/computer perform a matching step between the extracted anatomical feature and a “pattern” with a “pattern matching process”), and a cross-section calculating unit configured to calculate a cross-section position including the specific tissue specified through the matching process ([0079] the real imaging slice position calculator 220 uses the imaging slice parameter based on thus extracted anatomical feature (tissue), to calculate the real imaging slice position (step S1209). In the present embodiment, the anatomical feature (tissue) at the center of the imaging slice and the orientation of the slice are registered as the imaging slice parameter. Therefore, on the imaging target subject 103, a slice whose center is equivalent to the center of gravity coordinates of the anatomical feature (tissue) being designated as the imaging slice 
Regarding the dependent claims 4-9, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Yokosawa.
Regarding claim 4, as discussed above, Yokosawa teaches positioning a first cross-section image and a second cross-section image crossing each other ([0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0169]-[0171] and Fig. 10 describing the position setting of successive cross-section images with the measurements from the first cross-section used for the determination of the second cross-section image)  therefore reading on the imaging unit performs positioning imaging for determining the position of the imaging plane and main imaging for a plurality of cross sections including a first cross section and a second cross section crossing each other and the imaging cross-section position setting unit sets an imaging cross-section position of the second cross section using an image of the first cross section acquired by the positioning imaging or the main imaging as claimed.
Regarding claim 5, Yokosawa teaches the first cross section is a sagittal plane, and the 58second cross section is an axial plane ([0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0169]-[0171] and Fig. 10 describing the position setting of successive cross-section images with the measurements from the first cross-section used for the determination of the second cross-section image).
Regarding claim 6, Yokosawa teaches a median plane detecting unit that extracts an anatomical feature of an image acquired by the positioning imaging to detect a median plane, and reconstructs and uses an image of a position detected by the median plane detecting unit as the image of the first cross section ([0201] “conditions for retrieving the median line are set as follows; 
Regarding claim 7, as discussed for claim 6, Yokosawa teaches the use of a correlation function for optimizing the accuracy of the extraction of the mid-sagittal plane image (setting the axial slice image as designated for information defining the inclination/orientation of the standard imaging slice or mid-sagittal image as in [0088] “an axial slice, like the transverse plane, coronal plane, and sagittal plane, is designated as the information defining the inclination of the standard imaging slice” with Fig. 11 and [0192] with “accuracy judgment part 222 with [0201] describing the different conditions for the median definition and the determination of the appropriate median from the axial image “Therefore, in order to extract the median line on the axial image, a black linear portion is retrieved” and with the calculation of a correlation coefficient “and the correlation coefficient between the left and right for the condition 4), thereby extracting a portion where a minimum value or a maximum value of the evaluation value is obtained” and [0203] “This configuration may enhance the robustness of the process for extracting the midsagittal plane, and increase the extraction accuracy” with the choice of the axial slice image for determining the optimal correlation value) therefore reading on a determination unit that determines reliability of the cross-section position calculated by the cross-section calculating unit, and, when the determination unit determines that the reliability is low, sets a position of a cross section (axial cross section) passing through an apparatus coordinate axis used for setting the cross-section position as an imaging cross-section position. 

Regarding claim 9, Yokosawa teaches a cross-section position correcting unit that corrects the cross-section position calculated by the cross-section calculating unit by using an image acquired in main imaging ([0232] “the adjustment acceptor 240 for accepting the adjustments of the real imaging slice position calculated by the real imaging slice position calculator 220, and the learning part 250 for analyzing the accepted learning data and feeding the learning data back to the imaging slice parameter” with “This configuration enables calculation of the real imaging slice position with a higher degree of accuracy” with [0235] “the learning data is updated by adding the latest result on the learning data” and “the learning part 250 calculates an average value between the latest learning data and already existing learning data every time the latest learning data is obtained”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) as applied to claim 1 and further in view of Goto et al. (USPN 20170319167 A1; Pub.Date 11/09/2017; Fil.Date 05/08/2017).
Yokosawa teaches a system and method as set forth above.

However, Goto teaches within the same field of endeavor of medical image processing (Title, abstract) as applied to MRI ([0128] “The medical information management device 200 is a computer functioning to set conditions for imaging performed by a plurality of medical image diagnostic devices such as the X-ray CT device 1, an X-ray diagnostic device, and a magnetic resonance imaging (MRI) device and to interpret the images”) the use of machine learning to extract specific tissue therefore the tissue extracting unit performs extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue ([0058] “the detecting function 37a extracts anatomical landmarks included in volume data using a supervised machine learning algorithm. The above-described supervised machine learning algorithm is constructed using a plurality of supervised images in which correct anatomical landmarks are manually placed. In this case, for example, a decision forest is used” with [0060] “FIG. 4A, the detecting function 37a extracts voxels regarded as anatomical landmarks (the black circles in FIG. 4A) by applying a supervised machine learning algorithm to volume data” as applied to cervical spine in [0067] “detects the area from a landmark corresponding to the seventh cervical spine“).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa with the tissue extracting unit performing extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue, since one of ordinary skill in the art would recognize that using a machine learning algorithm to extract specific vertebrae or tissue within medical images was known in the art as taught by Goto. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Goto and Yokosawa    teach extracting anatomical features from specific tissue within medical images acquired by MRI. The motivation would have been to ideally provide a more accurate extraction of voxels .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) as applied to claim 1 and further in view of Cai et al. (2015 IEEE TRANSACTIONS ON MEDICAL IMAGING 34:1676-1693; Fil.Date 2015).
Yokosawa teaches a system and method as set forth above.
Yokosawa does not specifically teach the matching unit performs the matching process while deforming the template of the specific tissue under a certain constraint as in claim 3.
However, Cai teaches within the same field of endeavor of medical image analysis (Title and abstract) for extracting vertebra  locations within MRI images (abstract) the vertebra recognition with the use of 3D deformable hierarchical model (3D DHM) as model matching mechanism (abstract) with a multi-modal deep network (Fig. 4) for machine learning structure with deformable structure matching (p.1677 col.2 4th-5th ¶ “Our method is implemented by a novel anatomy-inspired Hierarchical Deformable Model (HDM) which simulates the global/local structures of spine to perform deformable matching of spine images. The HDM follows the anatomic structure of spine, using multiple local compositional models to simulate the local rigid and global nonrigid deformation for the matching of local image structures and global spine structure respectively”) therefore teaching the matching unit performing the matching process while deforming the template of the specific tissue under a certain constraint as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa with the matching unit performing the matching process while deforming the template of the specific tissue under a certain constraint, since one of ordinary skill in the art would recognize that using a deep neural network with a 3D deformable hierarchical model with a machine learning algorithm to extract th ¶ “This provides a more general hierarchical representation for spine structure which has stronger adaptation to shape/appearance variations than existing methods”)

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) in view of Nitta et al. (USPN 20120126812 A1; Pub.Date 05/24/2012; Fil.Date 11/01/2011) in view of Shinoda et al. (USPN 20160071270 A1; Pub.Date 03/10/2016; Fil.Date 11/17/2015).
Regarding independent claim 10, Yokosawa teaches, as discussed for claim 1, a magnetic resonance imaging apparatus and method of controlling it including an imaging unit (Title, abstract and Fig.1 and [0013] and [0016]-[0017] for describing the general functions of the imaging unit as MRI apparatus) and an automatic imaging position setting unit for automatically positioning an imaging position (([0015] “to provide a technique in a medical imaging apparatus such as an MRI apparatus that is able to set any plane in three-dimensional space as an imaging slice, the technique allowing an automatically-set imaging slice to be configured in such a manner as suiting user's preferences, and determining a position of the imaging slice being configured, with respect to an imaging target subject, automatically with a high degree of accuracy” with the term “slice” being interpreted as a cross-section of a volume as exemplified by [0043] wherein the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” and [0017] for describing the different functions for the processing comprising: a step of imaging, using imaging of the imaging unit, a positioning image of a subject including a spine (abstract “Upon actual imaging, the imaging slice parameter and the anatomical feature of the imaging target subject obtained by scout imaging are used to determine the imaging slice position of the imaging target subject” with imaging with a scout image using the MRI device with the use of the scout image towards [0042] “a real imaging slice position calculator 220 for calculating a real imaging slice position being the imaging slice position in the real imaging, as the position of the standard imaging slice in the imaging target subject” with identification of anatomical features with [0044] “As for the anatomical feature, by way of example, it may relate to... the spinal nerves, interspinal discs, and vertebra, if the imaging site is the spine” with the consideration with [0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs”).
While Yokosawa teach considering a first cross-section image to be imaged as being a sagittal/midsagittal image of the patient ([0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10 and [0181] “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” with first real imaging slice as the sagittal image), Yokosawa does not teach specifically a first imaging step of imaging, using the imaging of the imaging unit, a first cross section including the spine and extending along a longitudinal direction of the spine as in claim 10.
a first imaging step of imaging, using the imaging of the imaging unit, a first cross section including the spine and extending along a longitudinal direction of the spine.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa with a first imaging step of imaging, using the imaging of the imaging unit, a first cross section including the spine and extending along a longitudinal direction of the spine, since one of ordinary skill in the art would recognize that using a Multi Slice Method after acquisition of scout images in MRI was known in the art as taught by Nitta and since those additional sagittal, axial and coronal cross-section images were acquired to image the tissue of consideration as taught by Nitta. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Nitta and Yokosawa teach positioning specific tissue such as vertebrae within medical images acquired by MRI. The motivation would have been to ideally provide different cross-section images with difference resolution along the different axis to select axis with high resolution as for positioning additional cross-section plane image for tissue/landmarks detection as suggested by Nitta (Fig.1 and [0076] and [0077]).
a second imaging step of imaging, using the imaging of the imaging unit, a second cross section in a direction of traversing the spine (Yokosawa, [0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10, with the transverse plane image parallel to the interspinal disk therefore traversing the spine) with also Nitta, as discussed above, teaching the imaging of Multi Slice Method with also axial or transverse cross-section plane images ([0076] and Fig.1); with Yokosawa teaching an automatic positioning step of automatically setting, 60using the automatic imaging position setting unit, a position of the cross section to be imaged [...in the second imaging step...] ([0181] with “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” considering “[0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0197] “using a two-dimensional multi-slice image of each of the transverse plane, coronal plane and sagittal plane” when considering different embodiments taught by Yokosawa). 
While suggested by Yokosawa, as discussed above ([0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10, with the transverse plane image parallel to the interspinal disk therefore traversing the spine), Yokosawa does not specifically teach the automatic positioning step applied in the second imaging step for the transverse imaging as in claim 10.
However, Shinoda teaches within the same field of endeavor of medical image analysis for positioning images from MRI (Title and abstract) of intervertebral discs the use of the sagittal or mid-sagittal image for positioning the intervertebral discs as selected ([0040] “at least positioning sagittal images in which the spine of a subject is imaged. For example, the positioning 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa and Nitta with an automatic positioning step of automatically setting, 60using the automatic imaging position setting unit, a position of the cross section to be imaged, since one of ordinary skill in the art would recognize that using an automatic positioning step for positioning a cross-section including the intervertebral disc using a first sagittal image of the spine was known in the art as taught by Yokosawa and Shinoda and since using specific additional detection methods for characterizing the position and direction of the cross-sections as taught by Shinoda. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Shinoda and Yokosawa teach positioning specific tissue such as vertebrae within medical images acquired by MRI. The motivation would have been to ideally provide detection of the position and direction of the cross-section for the intervertebral discs as suggested by Shinoda ([0070] “The intervertebral disc information indicative of the positions and directions of the intervertebral discs that have failed to be detected can thus be detected”).
Additionally, Yokosawa teaches wherein the automatic positioning step includes a tissue detection step of detecting a specific tissue of the spine using the positioning image or an image including the spine acquired in the first imaging step ([0046] “The real imaging slice position calculator 220 of the present embodiment is provided with an anatomical feature a survey of the region of interest used by the technician to select the area of dedicated image acquisition” and it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa to extract a specific tissue using an image acquired in advance by the imaging unit, since one of ordinary skill in the art would recognize that a scout image is generically acquired prior diagnostic imaging and that extracting specific anatomical features from scout images are also common practice as taught by Yokosawa. Therefore the scout image is an image acquired in advance by the imaging unit), a matching step of performing a matching process between a position of the specific tissue of the spine detected in the tissue detection step and a spine model ([0044] specific tissue as “for the anatomical feature, by way of example, it may relate to ... the spinal nerves, interspinal discs, and vertebra, if the imaging site is the spine, wherein [0078] “In this example here, according to a general image processing method, such as a pattern matching process and an edge extraction process, a tissue form, spacial position, the coordinate of the center of gravity, and the like, of the imaging site are extracted as the anatomical feature” wherein the processor/computer perform a matching step between the extracted anatomical feature and a “pattern” with a “pattern matching process”), and a cross-section calculation step of calculating a position of the second cross section based upon the position of the specific tissue specified by matching with the spine model in the matching step ([0079] the real imaging slice position calculator 220 uses the imaging slice parameter based on thus extracted anatomical feature (tissue), to calculate the real imaging slice position (step S1209). In the present embodiment, the anatomical feature (tissue) at the center of the imaging slice and the orientation of the slice are registered as the imaging slice parameter. Therefore, on the imaging target subject 

Regarding the dependent claims 11-12, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yokosawa, Nitta and Shinoda.
Regarding claim 11, Yokosawa teaches also a step of creating a mid-sagittal plane image using the determination of a median plane and using the plane for providing transverse plane image (([0201] “conditions for retrieving the median line are set as follows; 1) a region where the sum total of the image values on a straight line is low in the brain region, 2) a region where the sum total of the second derivatives is high in the direction vertical to the straight line at a point on the straight line in the brain region, and the like, and then the median line is extracted. On this occasion, the midsagittal plane is a plane for dividing left and right. Thus, the tissue is symmetric with respect to the midsagittal plane” and [0203] “This configuration may enhance the robustness of the process for extracting the midsagittal plane, with the application of the mid-sagittal plane as suggested for the transverse plane considering “[0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0197] “using a two-dimensional multi-slice image of each of the transverse plane, coronal plane and sagittal plane” when considering different embodiments taught by Yokosawa) with Shinoda specifically teaching the positioning of the transverse image of the intervertebral discs as discussed in claim 10 therefore reading on a step of creating a median plane image using the positioning image, and the position of the second cross section is set using the median plane image as claimed.
Regarding claim 12, Yokosawa teaches the analysis and determination of the sagittal/midsagittal plane image position from the scout image with the detection, matching and 
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yokosawa, Nitta and Shinoda with the steps from the tissue detection step to the cross-section calculation step are performed during the execution of the first imaging step after the imaging of the 61positioning image, since one of ordinary skill in the art would recognize that using a Multi Slice Method after acquisition of scout images in MRI was known in the art as taught by Nitta and since those additional sagittal, axial and coronal cross-section images were acquired to image the tissue of consideration as taught by Nitta which necessities therefore to perform the detection of specific tissues, matching and calculating the position of the first images to be performed at least prior or during the acquisition of the first image as taught by Nitta and Yokosawa. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Nitta and Yokosawa teach positioning specific tissue such as vertebrae within medical images acquired by MRI. The motivation would have been to ideally provide different cross-section images with difference resolution along the different axis to select axis with high resolution as for positioning additional cross-section plane image for tissue/landmarks detection as suggested by Nitta (Fig.1 and [0076] and [0077]).

Regarding independent claim 13, Yokosawa teaches the use of computer with memory and storage device ([0249] “the computer 110 is provided with a CPU, a memory, the storage device, and the like, and the computer 110 implements each function by allowing the CPU to load in the memory the programs stored in the storage device, and execute the programs”) reading on a non-transitory computer-reading memory storing instructions for auto-setting of an image plane causing a computer to execute the method steps of method of claim 10. Since Yokosawa, Nitta 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785